DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 (US Pub No. 2006/0276718).
Regarding claim 1, Figures 1a and 1b disclose an apparatus comprising: a nasal cannula 6, a conduit 5 connected to the nasal cannula at a first end; and an adaptor having a first end portion configured to receive a second end of the conduit (see annotated Figures 1a and 1b below); the adaptor having a second end portion configured to removably receive and retain at least a portion of an end of a portable computing device (the adaptor removably connects conduit 5 to portable computing device 2 via connection 4; sections [0091], [0098-0099]).

    PNG
    media_image1.png
    409
    797
    media_image1.png
    Greyscale

Annotated Figures 1a and 1b
Madaus et al.’718 discloses all of the elements of the current invention, as discussed above, except for the adaptor being configured to position the second end of the conduit in proximity with a microphone of the portable computing device. Section [0152] of Madaus et al.’718 discloses that either a pressure detection device or a microphone unit may be used with its apparatus to capture pressure fluctuations caused by snoring. Madaus et al.’718 fails to disclose exactly where the pressure detection device or microphone unit are located other than to say that they are located “close to the user” (section [0152]). It is noted, however, that section [0091] of Madaus et al.’718 discloses that portable computing device 2 comprises a pressure sensor and processing unit (a pressure detection device). With this teaching by Madaus et al.’718, one of ordinary skill in the art would have found it obvious that the pressure detection device of section [0152] could be located within portable computing device 2. As either a pressure detection device or a microphone unit can be used to capture pressure fluctuations caused by snoring, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have located the microphone unit within the portable computing device 2 of Figure 1a. Furthermore, it would have been obvious to try placing the microphone unit within the portable computing device as it would merely be choosing from a finite number of identified, predictable solutions (the microphone unit is either integrated with the portable computing device, or separate from the portable computing device), with a reasonable expectation of success.
Regarding claim 4, Figure 1b shows that the nasal cannula comprises one or two projections 7a,7b that are configured in use to be inserted non-invasively partially into respective nares of a patient.
Regarding claim 5, by virtue of being partially inserted into respective nares of the patient, the one or two projections are configured to partially impede the patient’s respiration.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718, as applied to claim 1, in view of Goodwin et al.’794 (US Pub No. 2012/0157794).
Madaus et al.’718 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the apparatus further comprising an acoustic resonator in the conduit. Goodwin et al.’794 teaches using an acoustic resonator in a nasal conduit to provide noise control and to enhance the laminar feature of airflow (sections [0052-0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the apparatus of Madaus et al.’718 to include an acoustic resonator in the conduit, as taught by Goodwin et al.’794, since it would provide noise reduction and would enhance the laminar feature of airflow within the cannula.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718, as applied to claim 1, in view of Bradley’277 (US Pub No. 2008/0319277).
Regarding claims 7-9, Madaus et al.’718 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the adaptor being configured with a channel to provide an acoustic path through the adaptor to a microphone opening of a housing of the portable computing device, wherein the channel is in direct alignment with the microphone opening. In the modified version of Madaus et al.’718, the portable computing device 2 of  Madaus et al.’718 comprises a microphone unit to which conduit 5 is attached via an adaptor at a distal end of conduit 5. Bradley’277 provides details of an adaptor (Figure 2, end of nasal cannula that connects to leur lock connector 32) configured with a channel that provides a pathway through the adaptor directly to an opening of a housing of a portable computing device (opening provided by leur lock connector 32), wherein the pathway provides a direct fluid connection between airflow within a nasal cannula to a sensor (Figure 2, sensor 72; sections [0027] and [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the apparatus of Madaus et al.’718 to configure its adaptor such that it contains a channel that provides a direct acoustic path through the adaptor to a microphone opening of the housing of the portable computing device as this would provide a clear path for the patient’s airflow through the cannula directly to the microphone unit. As modified by Bradley’277, the adaptor of Madaus et al.’718 comprises a coupling edge (the outer edge of its adaptor) configured to at least partially surround a microphone opening of the housing of the portable computing device.
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 in view of Selvaraj et al.’474 (US Pub No. 2014/0200474).
Regarding claim 35, Figures 1a and 1b disclose a system for screening, diagnosing, or monitoring sleep disordered breathing (SDP) of a patient (see TITLE and ABSTRACT, and sections [0051-0056]), the system comprising: a nasal cannula 6, a conduit 5 connected to the nasal cannula at a first end; and an adaptor having a first end portion configured to receive a second end of the conduit (see annotated Figures 1a and 1b below); the adaptor having a second end portion configured to removably receive and retain at least a portion of an end of a portable computing device (the adaptor removably connects conduit 5 to portable computing device 2 via connection 4; sections [0091], [0098-0099]).

    PNG
    media_image1.png
    409
    797
    media_image1.png
    Greyscale

Annotated Figures 1a and 1b
Madaus et al.’718 discloses all of the elements of the current invention, as discussed above, except for the adaptor being configured to position the second end of the conduit in proximity with a microphone of the portable computing device. Section [0152] of Madaus et al.’718 discloses that either a pressure detection device or a microphone unit may be used with its apparatus to capture pressure fluctuations caused by snoring. The microphone unit generates a breathing sound signal of the patient when the nasal cannula is mounted to the patient (pressure fluctuation signal discussed in section [0152]). Madaus et al.’718 fails to disclose exactly where the pressure detection device or microphone unit are located other than to say that they are located “close to the user” (section [0152]). It is noted, however, that section [0091] of Madaus et al.’718 discloses that portable computing device 2 comprises a pressure sensor and processing unit (a pressure detection device). With this teaching by Madaus et al.’718, one of ordinary skill in the art would have found it obvious that the pressure detection device of section [0152] could be located within portable computing device 2. As either a pressure detection device or a microphone unit can be used to capture pressure fluctuations caused by snoring, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have located the microphone unit within the portable computing device 2 of Figure 1a. Furthermore, it would have been obvious to try placing the microphone unit within the portable computing device as it would merely be choosing from a finite number of identified, predictable solutions (the microphone unit is either integrated with the portable computing device, or separate from the portable computing device), with a reasonable expectation of success.
Madaus et al.’718 discloses using a processor to determine SDB (sleep apnea) in the patient based on an acquired breathing sound signal (sections [0039-0040], [0044], [0056]), but fails to disclose computing a metric of severity of the patient’s SDB (it is noted that section [0007] states that a processor determines what severity of SDB (OSA) is present, but fails to explicitly recite computing a severity metric). Selvaraj et al.’474 teaches that accurate measurement of sleep related diseases such as sleep apnea is important to managing the overall health of a person, and further teaches use of a severity metric (Apnea-Hypopnea Index) to quantify the severity of any detected sleep apnea (section [0003]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Madaus et al.’718 to include a processor configured to compute a severity metric of the patient’s SDB, as taught by Selvaraj et al.’474, since it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Madaus et al.’718 would allow a patient to know the extent/severity of their detected sleep apnea. Furthermore, computing a severity metric would provide a way for the processor of Madaus et al.’718 to quantify and present its determination of the severity of SDB symptoms present within the patient.
Regarding claim 36, the processor is the processing unit within portable computing device 2 of Madaus et al.’718 (section [0091]).
Regarding claim 37, the processor may also be a processor of a remote computing device with which the portable computing device is in communication (section [0108] of Madaus et al.’718).
Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 in view of Selvaraj et al.’474, as applied to claim 35, further in view of Bradley’277.
Regarding claims 41-43, Madaus et al.’718 in view of Selvaraj et al.’474 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the adaptor being configured with a channel to provide an acoustic path through the adaptor to a microphone opening of a housing of the portable computing device, wherein the channel is in direct alignment with the microphone opening. In the modified version of Madaus et al.’718, the portable computing device 2 of  Madaus et al.’718 comprises a microphone unit to which conduit 5 is attached via an adaptor at a distal end of conduit 5. Bradley’277 provides details of an adaptor (Figure 2, end of nasal cannula that connects to leur lock connector 32) configured with a channel that provides a pathway through the adaptor directly to an opening of a housing of a portable computing device (opening provided by leur lock connector 32), wherein the pathway provides a direct fluid connection between airflow within a nasal cannula to a sensor (Figure 2, sensor 72; sections [0027] and [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Madaus et al.’718 to configure its adaptor such that it contains a channel that provides a direct acoustic path through the adaptor to a microphone opening of the housing of the portable computing device as this would provide a clear path for the patient’s airflow through the cannula directly to the microphone unit. As modified by Bradley’277, the adaptor of Madaus et al.’718 comprises a coupling edge (the outer edge of its adaptor) configured to at least partially surround a microphone opening of the housing of the portable computing device.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Madaus et al.’718 in view of Selvaraj et al.’474, as applied to claim 35, further in view of Goodwin et al.’794.
Madaus et al.’718 in view of Selvaraj et al.’474 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the system further comprising an acoustic resonator in the conduit. Goodwin et al.’794 teaches using an acoustic resonator in a nasal conduit to provide noise control and to enhance the laminar feature of airflow (sections [0052-0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Madaus et al.’718 to include an acoustic resonator in the conduit, as taught by Goodwin et al.’794, since it would provide noise reduction and would enhance the laminar feature of airflow within the cannula.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, an apparatus comprising a nasal cannula, a conduit connected to the nasal cannula, and an adaptor that is a clip, in combination with the other claimed elements.
Claims 3, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holley et al.’689 (US Pub No. 2011/0313689) teaches using an acoustic resonator within a nasal conduit (section [0149]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791